Opinion issued June 6, 2002











 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00306-CR
____________

ROBERT KALTREIDER, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 179th District Court
Harris County, Texas
Trial Court Cause No. 892614



MEMORANDUM  OPINION
	Appellant's counsel on appeal, Ted Doebbler, filed a motion to withdraw
the appeal, stating that the judgment of conviction was set aside.
	We also received a letter from a deputy Harris County District Clerk,
explaining that on April 16, 2002, the trial court ordered that its judgment in cause
number 892614, dated February 22, 2002, be set aside.  The letter also states that the
case was reset on the trial court's docket for disposition on June 5, 2002.  Attached
to the letter is a copy of the order signed by the trial judge, with the explanation that
the judgment was void.
	Accordingly, this appeal is dismissed as moot.				
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Price. (1)
Do not publish.  Tex. R. App. P. 47.
1. The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.